Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on ***.  Accordingly, claim(s) *** are pending.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21- 42 are rejected under 35 U.S.C. 103 as being unpatentable over Toyota (WO2010/050070 A1) in view of Okuno (JP2000338865A).
As per claim 21, Toyota discloses: a method of operating a suspension system of a vehicle, wherein the suspension system includes a controllable suspension element, the method comprising:	determining an approximate location of a vehicle (see Toyota at least fig. 1- 3 and Abstract pgs. 11-12 “acquiring current position of the vehicle 10 by GPS and navigation device [20]”); and
controlling, based at least in part on the determined location, the controllable suspension element (see Toyota at least fig. 1 -7 and in particular fig. 1-6 and Abstract & pgs. 2-3 & 11-12 “Vehicle vibration suppression control device adjusted based on acquired information on road surface based on current location”).
Toyota discloses the information as detailed above. 

However Toyota does not explicitly disclose calculating a level of confidence associated with the determined vehicle location. 
Nevertheless, Okuno discloses disclose calculating a level of confidence associated with the determined vehicle location (see Okuno at least Summary of invention & ¶ 1-2, 5, 10 & 19 “utilizing various vehicle sensors--i.e., GPS, digital road map, INS, GIS, ITS—in conjunction with and arithmetic unit to determine highly accurate positional data and road information with precision and accuracy level of several centimeters”).   
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have combined Okuno’s road data gathering device having a specified accuracy level with those of Toyota’s Damping control of the vehicle to form a more user-friendly and accurate system (i.e., by utilizing precise positional and lane information to accurately adjust the vehicle’s vibration suppression control via it’s suspension system). 
Motivation for combining Toyota and Okuno not only comes from knowledge well known in the art but also from Toyota (see at least pgs. 4-5). 
Both Toyota and Okuno disclose claim 22: wherein the suspension system comprises a microprocessor that outputs commands to the controllable suspension element, and wherein controlling the controllable suspension element comprises: determining, by the microprocessor and based at least in part on the determined location of the vehicle and the calculated level of confidence, a control signal; receiving, at the controllable suspension element, the control signal; in response to the receiving, adjusting a behavior of the controllable suspension element (see Toyota at least fig. 1 -7 and in particular fig. 1-6 and Abstract & pgs. 2-3 & 11-12 “Vehicle vibration suppression control device damping controller with setting means to suppress vibrations based on state of vehicle” and see Okuno at least Summary of invention & ¶ 1-2, 5, 10 & 19 “road information with precision and accuracy levels to fall within centimeters”).  
	Motivation for combining Toyota and Okuno, in the instant claim, is the same as that in claim 21 above. 
Both Toyota and Okuno disclose claim 23: wherein the controllable suspension element is a damper, and wherein controlling the controllable suspension element comprises: changing a damping rate of the damper (see Toyota at least fig. 1 -7 and in particular fig. 1-6 and Abstract & pgs. 2-3 & 11-12 “Vehicle vibration suppression control device damping controller with setting means to suppress vibrations based on state of vehicle and a respective damping rate” and see Okuno at least Summary of invention & ¶ 1-2, 5, 10 & 19 “road information with precision and accuracy levels to fall within centimeters”).  
	Motivation for combining Toyota and Okuno, in the instant claim, is the same as that in claim 21 above. 
Both Toyota and Okuno disclose claim 24: wherein the microprocessor determines the control signal using a feed-forward architecture (see Toyota at least fig. 1 -7 and in particular fig. 1-6 and Abstract & pgs. 2-3 & 11-12 “Feed-forward control system 3a” and see Okuno at least Summary of invention & ¶ 1-2, 5, 10 & 19).  
	Motivation for combining Toyota and Okuno, in the instant claim, is the same as that in claim 21 above. 
Both Toyota and Okuno disclose claim 25: wherein the microprocessor determines the control signal using a feedback architecture (see Toyota at least fig. 1 -7 and in particular fig. 1-6 and Abstract & pgs. 2-3 & 11-12 “Feed-back control system 3c” and see Okuno at least Summary of invention & ¶ 1-2, 5, 10 & 19).  

Both Toyota and Okuno disclose claim 26: wherein the microprocessor determines the control signal by: determining, using the feed-forward architecture, a first potential control signal; determining, using the feedback architecture, a second potential control signal; determining the control signal by calculating a weighted sum of the first potential control signal and the second potential control signal, wherein a relative weight assigned to the first potential control signal relative to the second potential control signal is determined based on the calculated level of confidence (see Toyota at least fig. 1 -7 and in particular fig. 1-6 and Abstract & pgs. 2-4, 7 & 11-12 “Feed-forward control system 3a, Feed-back control system 3c and sum of various driving forces” and see Okuno at least Summary of invention & ¶ 1-2, 5, 10 & 19 “road information with high degree of precision and accuracy levels”).  
	Motivation for combining Toyota and Okuno, in the instant claim, is the same as that in claim 21 above. 
Both Toyota and Okuno disclose claim 27: wherein the relative weight is proportional to the level of confidence (see Toyota at least fig. 1 -7 and in particular fig. 1-6 and Abstract & pgs. 2-4, 7 & 11-12 “correlated values with vibrations and vibration suppression control compensation” and see Okuno at least Summary of invention & ¶ 1-2, 5, 10 & 19 “ road information with high degree of precision and accuracy levels”).  
	Motivation for combining Toyota and Okuno, in the instant claim, is the same as that in claim 21 above. 
Both Toyota and Okuno disclose claim 28: wherein determining the approximate vehicle location comprises: determining an initial vehicle location estimate using a global positioning system (GPS), recording a sequence of sensor data from one or more sensors attached to-the vehicle, and refining the initial vehicle location estimate by performing pattern matching to correlate the recorded sequence of (see Toyota at least fig. 1- 3 and Abstract pgs. 11-12 “acquiring current position of the vehicle 10 by GPS and navigation device [20]” and see Okuno at least Summary of invention & ¶ 1-2, 5, 10 & 19 “utilizing various vehicle sensors--i.e., GPS, digital road map, INS, GIS, ITS—in conjunction with and arithmetic unit to determine highly accurate positional data and road information with precision and accuracy level of several centimeters”).
Motivation for combining Toyota and Okuno, in the instant claim, is the same as that in claim 21 above. 
Both Toyota and Okuno disclose claim 29: wherein calculating the level of confidence comprises: determining an initial vehicle location estimate using a global positioning system (GPS), recording a sequence of sensor data from one or more sensors attached to-the vehicle, and comparing the recorded sequence of sensor data to a known sequence of reference data, wherein the known sequence of reference data is associated with a given location, and wherein the level of confidence is calculated based at least in part on the comparison (see Toyota at least fig. 1- 3 and Abstract pgs. 11-12 “acquiring current position of the vehicle 10 by GPS and navigation device [20]” and see Okuno at least Summary of invention & ¶ 1-2, 5, 10 & 19 “utilizing various vehicle sensors--i.e., GPS, digital road map, INS, GIS, ITS—in conjunction with and arithmetic unit to determine highly accurate positional data and road information with precision and accuracy level of several centimeters”).
Motivation for combining Toyota and Okuno, in the instant claim, is the same as that in claim 21 above. 
Both Toyota and Okuno disclose claim 30: wherein comparing the sequence of sensor data to a known sequence of reference data comprises: cross-correlating the recorded sequence of sensor data to the known sequence of reference data (see Toyota at least fig. 1- 3 and Abstract pgs. 11-12 “acquiring current position of the vehicle 10 by GPS and navigation device [20]” and see Okuno at least Summary of invention & ¶ 1-2, 5, 10 & 19 “utilizing various vehicle sensors--i.e., GPS, digital road map, INS, GIS, ITS—in conjunction with and arithmetic unit to determine highly accurate positional data and road information with precision and accuracy level of several centimeters”).
Motivation for combining Toyota and Okuno, in the instant claim, is the same as that in claim 21 above. 
Both Toyota and Okuno disclose claim 31: A method of operating an actuator of a vehicle, the method comprising: determining an approximate location of a vehicle; calculating a level of confidence associated with the determined vehicle location; and controlling, based at least in part on the calculated level of confidence and the determined location, a force output by the actuator (see Toyota at least fig. 1- 3 and Abstract pgs. 11-12 “acquiring current position of the vehicle 10 by GPS and navigation device [20]” and see Okuno at least Summary of invention & ¶ 1-2, 5, 10 & 19 “utilizing various vehicle sensors--i.e., GPS, digital road map, INS, GIS, ITS—in conjunction with and arithmetic unit to determine highly accurate positional data and road information with precision and accuracy level of several centimeters”).
Motivation for combining Toyota and Okuno, in the instant claim, is the same as that in claim 21 above. 
Both Toyota and Okuno disclose claim 32: wherein the vehicle comprises a controller that outputs commands to the actuator, and wherein controlling the actuator comprises: determining, by the controller and based at least in part on the determined location of the vehicle and the calculated level of confidence, a desired force; and applying, with the actuator, the desired force to a portion of the vehicle (see Toyota at least fig. 1 -7 and in particular fig. 1-6 and Abstract & pgs. 2-3 & 11-12 “Vehicle vibration suppression control device damping controller with setting means to suppress vibrations based on state of vehicle” and see Okuno at least Summary of invention & ¶ 1-2, 5, 10 & 19 “road information with precision and accuracy levels to fall within centimeters”).  

Both Toyota and Okuno disclose claim 33: wherein the controller determines the desired force using a feed-forward architecture (see Toyota at least fig. 1 -7 and in particular fig. 1-6 and Abstract & pgs. 2-3 & 11-12 “Feed-forward control system 3a” and see Okuno at least Summary of invention & ¶ 1-2, 5, 10 & 19).  
	Motivation for combining Toyota and Okuno, in the instant claim, is the same as that in claim 21 above. 
Both Toyota and Okuno disclose claim 34: wherein the controller determines the desired force using a feedback architecture (see Toyota at least fig. 1 -7 and in particular fig. 1-6 and Abstract & pgs. 2-3 & 11-12 “Feed-back control system 3c” and see Okuno at least Summary of invention & ¶ 1-2, 5, 10 & 19).  
	Motivation for combining Toyota and Okuno, in the instant claim, is the same as that in claim 21 above. 
Both Toyota and Okuno disclose claim 35: wherein the controller determines the desired force by: determining, using the feed-forward architecture, a first force; determining, using the feedback architecture, a second force; determining the desired force by calculating a weighted sum of the first force and the second force, wherein a relative weight assigned to the first force relative to the second force is determined based on the level of confidence (see Toyota at least fig. 1 -7 and in particular fig. 1-6 and Abstract & pgs. 2-4, 7 & 11-12 “Feed-forward control system 3a, Feed-back control system 3c and sum of various driving forces” and see Okuno at least Summary of invention & ¶ 1-2, 5, 10 & 19 “road information with high degree of precision and accuracy levels”).  
	Motivation for combining Toyota and Okuno, in the instant claim, is the same as that in claim 21 above. 
Both Toyota and Okuno disclose claim 36: wherein determining the approximate vehicle location comprises: determining an initial vehicle location estimate using a global positioning system (GPS), recording a sequence of sensor data from one or more sensors attached to-the vehicle, and refining the initial vehicle location estimate by performing pattern matching to correlate the recorded sequence of sensor data to a known sequence contained in reference data (see Toyota at least fig. 1- 3 and Abstract pgs. 11-12 “acquiring current position of the vehicle 10 by GPS and navigation device [20]” and see Okuno at least Summary of invention & ¶ 1-2, 5, 10 & 19 “utilizing various vehicle sensors--i.e., GPS, digital road map, INS, GIS, ITS—in conjunction with and arithmetic unit to determine highly accurate positional data and road information with precision and accuracy level of several centimeters”).
Motivation for combining Toyota and Okuno, in the instant claim, is the same as that in claim 21 above. 
Both Toyota and Okuno disclose claim 37: wherein calculating the level of confidence comprises: determining an initial vehicle location estimate using a global positioning system (GPS), recording a sequence of sensor data from one or more sensors attached to-the vehicle, and comparing the recorded sequence of sensor data to a known sequence of reference data, wherein the known sequence of reference data is associated with a given location, and wherein the level of confidence is calculated based at least in part on the comparison (see Toyota at least fig. 1- 3 and Abstract pgs. 11-12 “acquiring current position of the vehicle 10 by GPS and navigation device [20]” and see Okuno at least Summary of invention & ¶ 1-2, 5, 10 & 19 “utilizing various vehicle sensors--i.e., GPS, digital road map, INS, GIS, ITS—in conjunction with and arithmetic unit to determine highly accurate positional data and road information with precision and accuracy level of several centimeters”).
Motivation for combining Toyota and Okuno, in the instant claim, is the same as that in claim 21 above. 
Both Toyota and Okuno disclose claim 38: wherein comparing the sequence of sensor data to a known sequence of reference data comprises: cross-correlating the recorded sequence of sensor data to the known sequence of reference data (see Toyota at least fig. 1- 3 and Abstract pgs. 11-12 “acquiring current position of the vehicle 10 by GPS and navigation device [20]” and see Okuno at least Summary of invention & ¶ 1-2, 5, 10 & 19 “utilizing various vehicle sensors--i.e., GPS, digital road map, INS, GIS, ITS—in conjunction with and arithmetic unit to determine highly accurate positional data and road information with precision and accuracy level of several centimeters”).
Motivation for combining Toyota and Okuno, in the instant claim, is the same as that in claim 21 above. 
Both Toyota and Okuno disclose claim 39: A vehicle comprising: a controllable element; a controller in communication with the controllable element, wherein the controller includes a microprocessor, and wherein the controller is configured to: determine an approximate location of a vehicle; calculate a level of confidence associated with the determined vehicle location; and control, based at least in part on the calculated level of confidence and the determined location, the controllable element (see Toyota at least fig. 1- 3 and Abstract pgs. 11-12 “acquiring current position of the vehicle 10 by GPS and navigation device [20]” and see Okuno at least Summary of invention & ¶ 1-2, 5, 10 & 19 “utilizing various vehicle sensors--i.e., GPS, digital road map, INS, GIS, ITS—in conjunction with and arithmetic unit to determine highly accurate positional data and road information with precision and accuracy level of several centimeters”).
Motivation for combining Toyota and Okuno, in the instant claim, is the same as that in claim 21 above. 
Both Toyota and Okuno disclose claim 40: wherein the controllable element is a controllable suspension element, wherein the vehicle comprises a suspension system that includes the controllable suspension element (see Toyota at least fig. 1 -7 and in particular fig. 1-6 and Abstract & pgs. 2-3 & 11-12 “Vehicle vibration suppression control device damping controller with setting means to suppress vibrations based on state of vehicle and a respective damping rate” and see Okuno at least Summary of invention & ¶ 1-2, 5, 10 & 19 “road information with precision and accuracy levels to fall within centimeters”).  
	Motivation for combining Toyota and Okuno, in the instant claim, is the same as that in claim 21 above. 
Both Toyota and Okuno disclose claim 41: wherein the controllable suspension element is one of: an actuator and a damper (see Toyota at least fig. 1 -7 and in particular fig. 1-6 and Abstract & pgs. 2-3 & 11-12 “Vehicle vibration suppression control device damping controller with setting means to suppress vibrations based on state of vehicle and a respective damping rate” and see Okuno at least Summary of invention & ¶ 1-2, 5, 10 & 19 “road information with precision and accuracy levels to fall within centimeters”).  
	Motivation for combining Toyota and Okuno, in the instant claim, is the same as that in claim 21 above. 
Both Toyota and Okuno disclose claim 42: wherein the controllable element is an actuator that is arranged to apply a force to a portion of the vehicle (see Toyota at least fig. 1 -7 and in particular fig. 1-6 and Abstract & pgs. 2-3 & 11-12 “Vehicle vibration suppression control device damping controller with setting means to suppress vibrations based on state of vehicle and a respective damping rate” and see Okuno at least Summary of invention & ¶ 1-2, 5, 10 & 19 “road information with precision and accuracy levels to fall within centimeters”).  
	Motivation for combining Toyota and Okuno, in the instant claim, is the same as that in claim 21 above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on 9-9:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MACEEH . ANWARI
Primary Examiner
Art Unit 3663



	
	/MACEEH ANWARI/               Primary Examiner, Art Unit 3663